Name: Commission Implementing Regulation (EU) 2017/1439 of 8 August 2017 amending Implementing Regulation (EU) 2017/1019 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  technology and technical regulations;  trade;  Europe;  competition;  international trade
 Date Published: nan

 9.8.2017 EN Official Journal of the European Union L 206/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1439 of 8 August 2017 amending Implementing Regulation (EU) 2017/1019 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9(4) thereof, Whereas: (1) The European Commission (the Commission) imposed on 20 December 2016 a provisional anti-dumping duty on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus (Belarus) by Implementing Regulation (EU) 2016/2303 (2) (the provisional Regulation). (2) The product under provisional anti-dumping duties was defined as certain concrete reinforcement bars and rods, made of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling and also those containing indentations, ribs, grooves or other deformations produced during the rolling process, originating in Belarus and currently falling within CN codes ex 7214 10 00, ex 7214 20 00, ex 7214 30 00, ex 7214 91 10, ex 7214 91 90, ex 7214 99 10, ex 7214 99 71, ex 7214 99 79 and ex 7214 99 95. High fatigue performance iron or steel concrete reinforcing bars and rods are excluded. (3) The rate of the provisional anti-dumping duty applicable to the net, free-at-Union-frontier price, before duty was set up at the level of 12,5 %. (4) Subsequently, the Commission imposed on 17 June 2017 a definitive anti-dumping duty on imports of certain concrete reinforcement bars and rods originating in the in Belarus by Implementing Regulation (EU) 2017/1019 (3) (the definitive Regulation). (5) The product under definitive anti-dumping duties was defined as certain concrete reinforcement bars and rods, made of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, whether or not twisted after rolling, containing indentations, ribs, grooves or other deformations produced during the rolling process, originating in Belarus and currently falling within CN codes ex 7214 10 00, ex 7214 20 00, ex 7214 30 00, ex 7214 91 10, ex 7214 91 90, ex 7214 99 10 and ex 7214 99 95. High fatigue performance iron or steel concrete reinforcing bars and rods and other long products, such as round bars are excluded. (6) The rate of the definitive anti-dumping duty applicable to the net, free-at-Union-frontier price, before duty was set up at the level of 10,6 %. (7) Article 2 of the definitive Regulation provided for definitive collection of the amounts secured by the way of the provisional anti-dumping duty pursuant to the provisional Regulation. However, the Regulation did not explicitly provide for the release of the amounts secured in excess of the definitive rate and product scope of anti-dumping duty measures, which would have been appropriate in light of Article 10(3) of the basic Regulation. (8) Article 2 of Implementing Regulation (EU) 2017/1019 should therefore be corrected accordingly. (9) The corrected provision should apply from the date Implementing Regulation (EU) 2017/1019 entered into force. (10) The amendment provided for in this regulation is in accordance with the opinion of the Committee established by Article 15(1) Regulation (EU) 2016/1036, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Implementing Regulation (EU) 2017/1019 is corrected as follows: The amounts secured by way of the provisional anti-dumping duties pursuant to the Implementing Regulation (EU) 2016/2303 shall be definitely collected. The amounts secured in excess of the definitive rate and product scope of anti-dumping duty measures shall be released. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, Article 1 shall apply from 18 June 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2016/2303 of 19 December 2016 imposing a provisional anti-dumping duty on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus (OJ L 345, 20.12.2016, p. 4). (3) Commission Implementing Regulation (EU) 2017/1019 of 16 June 2017 imposing a definitive anti-dumping duty and collecting definitively provisional duty imposed on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus (OJ L 155, 17.6.2017, p. 6).